[Cite as Mansaray v. State, 138 Ohio St. 3d 277, 2014-Ohio-750.]




           MANSARAY, APPELLEE, v. THE STATE OF OHIO, APPELLANT.
        [Cite as Mansaray v. State, 138 Ohio St. 3d 277, 2014-Ohio-750.]
Action against state for wrongful imprisonment—R.C. 2743.48(A)(5)—Error in
        procedure resulting in release.
     (No. 2012-1727—Submitted October 8, 2013—Decided March 5, 2014.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 98171,
                                    2012-Ohio-3376.
                                ____________________
                               SYLLABUS OF THE COURT
When a defendant seeks a declaration that he is a wrongfully imprisoned
        individual and seeks to satisfy R.C. 2743.48(A)(5) by proving that an error
        in procedure resulted in his release, the error in procedure must have
        occurred subsequent to sentencing and during or subsequent to
        imprisonment.
                                ____________________
        PFEIFER, J.
        {¶ 1} Yanko Mansaray, appellee, asserts that he is a wrongfully
imprisoned individual. We conclude to the contrary because he has not satisfied
R.C. 2743.48(A)(5), and we reverse the judgment of the court of appeals.
                                      BACKGROUND
        {¶ 2} The circumstances surrounding Mansaray’s convictions underlying
this civil case are described in the appellate court decision that reversed the
convictions. State v. Mansaray, 8th Dist. Cuyahoga No. 93562, 2010-Ohio-5119.
In 2010, United States marshals had a warrant to arrest Rodney Williams. Acting
on a reasonable belief that they would find him at appellee Yanko Mansaray’s
house, the marshals entered and searched for Williams. Instead of Williams, they
                            SUPREME COURT OF OHIO




found a large quantity of ecstasy pills. Based on this evidence, which Mansaray
moved to suppress at trial, Mansaray was convicted of a drug offense and a
related offense and sentenced to 11 years in prison.
       {¶ 3} In late 2010, his convictions were reversed. The court of appeals
concluded that the ecstasy pills found in his house should have been suppressed at
trial. The court stated that the warrant issued for the arrest of Rodney Williams
did not authorize the marshals to search Mansaray’s house. According to his
complaint, Mansaray was released on bond, and the charges against him were
ultimately dismissed.
       {¶ 4} Mansaray subsequently filed the complaint in this case, asserting,
pursuant to R.C. 2743.48, that he is a wrongfully imprisoned individual. The trial
court dismissed his complaint. The court of appeals reversed, concluding that
Mansaray satisfied all five requirements of R.C. 2743.48(A)(1) through (5). The
state of Ohio appealed, and we accepted jurisdiction.
                                     ANALYSIS
       {¶ 5} The issue in this case is whether Mansaray is a “wrongfully
imprisoned individual” as defined in R.C. 2743.48(A). In Doss v. State, 135 Ohio
St.3d 211, 2012-Ohio-5678, 985 N.E.2d 1229, paragraph one of the syllabus, we
stated that “[o]ne who claims to be a ‘wrongfully imprisoned individual’ under
R.C. 2743.48 must prove all of the factors in R.C. 2743.48(A) by a preponderance
of the evidence before seeking compensation from the state for wrongful
imprisonment.” Because our conclusion with respect to R.C. 2743.48(A)(5) is
dispositive, we will not address R.C. 2743.48(A)(1) through (4).
                                R.C. 2743.48(A)(5)
       {¶ 6} When Mansaray was in prison and when he filed his complaint,
R.C. 2743.48(A)(5) set forth the fifth element of the definition of “wrongfully
imprisoned individual” as follows:




                                         2
                               January Term, 2014




               Subsequent to sentencing and during or subsequent to
       imprisonment, an error in procedure resulted in the individual’s
       release, or it was determined by a court of common pleas that the
       offense of which the individual was found guilty, including all
       lesser-included offenses, either was not committed by the
       individual or was not committed by any person.


2002 Sub.S.B. No. 149, 149 Ohio Laws, Part II, 3545, and 2010 Sub.H.B. No.
338.
       {¶ 7} “The fifth factor of R.C. 2743.48(A) may be fulfilled in one of two
ways: (1) subsequent to sentencing and during or subsequent to imprisonment ‘an
error in procedure resulted in the individual’s release’ or (2) the charged offense
(and any lesser included offense) was not committed by the individual or no crime
was committed at all (actual innocence).” Doss at ¶ 12. In this case, Mansaray
has not alleged a claim of actual innocence. Accordingly, we will focus, as the
court of appeals did, on the first method of satisfying R.C. 2743.48(A)(5).
       {¶ 8} The plain and ordinary meaning of the language in the statute—
“Subsequent to sentencing and during or subsequent to imprisonment, an error in
procedure resulted in the individual’s release”—is clear and unambiguous. See
Coventry Towers, Inc. v. Strongsville, 18 Ohio St. 3d 120, 122, 480 N.E.2d 412
(1985). Nevertheless, the parties proffer vastly different interpretations. It is
obvious that to satisfy the provision, something must happen subsequent to
sentencing and imprisonment. The state’s version is that the subsequent event is
an error in procedure that occurs after sentencing and during or after
imprisonment. Mansaray’s version is that the subsequent event is a judicial
determination that an error occurred, even if that error occurred prior to
sentencing and imprisonment.




                                         3
                             SUPREME COURT OF OHIO




            The state’s interpretation of R.C. 2743.48(A)(5) is correct
       {¶ 9} The state’s version is the meaning that is obvious and common in
large part because in the state’s version, the introductory phrase modifies “error in
procedure,” the noun phrase closest to it. Youngstown Club v. Porterfield, 21
Ohio St. 2d 83, 86, 255 N.E.2d 262 (1970).              In Mansaray’s version, the
introductory phrase modifies a noun phrase that doesn’t appear in the statute: “a
judicial determination that an error in procedure occurred.” It is axiomatic that
we will not insert words into a statute unless it is absolutely necessary, which it is
not in this case. Bernardini v. Conneaut Area City School Dist. Bd. of Edn., 58
Ohio St. 2d 1, 4, 387 N.E.2d 1222 (1979). Nothing in the language of the statute
suggests, even indirectly, that the subsequent event is a judicial determination
than an error occurred.
       {¶ 10} Although Mansaray’s version may be consistent with a reasonable
or, in any event, a possible legislative objective, it is not an objective that is
apparent. Nothing in the statute indicates that the General Assembly intended to
open the state to liability for wrongful imprisonment when a conviction is
reversed based on a procedural error that occurred prior to sentencing.
Mansaray’s interpretation would greatly expand the ability of defendants to seek
compensation for wrongful imprisonment. If that is indeed what the General
Assembly intended, it did a remarkable job of keeping it to itself—and it will be
able to enact such legislation upon learning that we do not think that it has already
done so.
       {¶ 11} Finally, one last flaw in Mansaray’s version of R.C. 2743.48(A)(5)
is that this section of the statute will always be satisfied when a defendant satisfies
R.C. 2743.48(A)(1) through (4).          When a defendant who satisfies R.C.
2743.48(A)(1) through (4) is released based on a determination that there has
been an error in procedure, the determination will necessarily have occurred
subsequent to sentencing and during or subsequent to imprisonment. We consider




                                          4
                                   January Term, 2014




that to be an absurd result, which is to be avoided. Although satisfying R.C.
2743.48(A)(5) would not mean that a defendant is necessarily a wrongfully
imprisoned individual, because a defendant would still have to satisfy R.C.
2743.48(A)(1) through (4), Mansaray’s version of R.C. 2743.48(A)(5) would
swallow the actual-innocence part of the provision, rendering it superfluous.
Nothing in the statute suggests that the General Assembly intended that result.
        {¶ 12} We conclude that when a defendant seeks a declaration that he is a
wrongfully imprisoned individual and seeks to satisfy R.C. 2743.48(A)(5) by
proving that an error in procedure resulted in his release, the error in procedure
must have occurred subsequent to sentencing and during or subsequent to
imprisonment.
                                State’s propositions of law
        {¶ 13} The state’s first proposition of law states, “The Fourth
Amendment’s exclusionary rule is inapplicable to a subsequent civil proceeding
for wrongful imprisonment under R.C. 2743.48.” Given our analysis above, it is
unnecessary for us to reach a conclusion with respect to this proposition of law,
and we decline to embrace its categorical conclusion.
        {¶ 14} The state’s second proposition of law states, “R.C. 2743.48(A)(5)
bars an action for wrongful imprisonment when the claimant’s alleged ‘error in
procedure’ is a trial court’s denial of claimant’s motion to suppress evidence that
is subsequently reversed and the State elects to not retry the Defendant/Claimant.”
We also find it unnecessary to specifically address this proposition of law. Our
analysis indicates that this proposition of law is in effect adopted because we
cannot conceive of a situation in which a denial of a motion to suppress evidence
would occur subsequent to sentencing and during or subsequent to imprisonment.
Nevertheless, we are not inclined to endorse such a far-reaching proposition when
it is not necessary to do so.




                                            5
                             SUPREME COURT OF OHIO




       {¶ 15} The state’s third proposition of law states, “Trial courts must not
sua sponte take judicial notice of testimony or evidence in an underlying criminal
proceeding when hearing a subsequent civil action for wrongful imprisonment
under R.C. 2743.48.”      Again, given our analysis of R.C. 2743.48, it is not
necessary to a resolution of this case for us to discuss this proposition of law.
                                    CONCLUSION
       {¶ 16} We conclude that the error in procedure, if that is what led to
Mansaray’s release from prison, did not occur subsequent to sentencing and
during or subsequent to imprisonment. Accordingly, Mansaray has not satisfied
R.C. 2743.48(A)(5), which means that on the facts of this case, he is not a
wrongfully imprisoned individual. We reverse the judgment of the court of
appeals.
                                                                  Judgment reversed.
       O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
                              ____________________
       Friedman & Gilbert and Terry H. Gilbert, for appellee.
       Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Brian
R. Gutkoski, Assistant Prosecuting Attorney, for appellant.
                           ________________________




                                          6